                     UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION

In Re:
                                                   CASE NO: 19-04512-5-DMW
TRESIA ANN TRELOAR
               Debtor(s)                                   CHAPTER 13


                          OBJECTION TO CONFIRMATION

       NOW COMES, Mid East Acceptance Corporation of N.C., Inc. (“Mid East”), a
duly scheduled Creditor, by and through its undersigned counsel of record, objecting to
confirmation of the Debtor’s Amended Chapter 13 Plan [D.E. #29] filed on October 25,
2019 and shows unto the Court:

        1.      That Mid East is a secured creditor with a purchase money security
interest in a 2012 Jeep Patriot Sport bearing VIN 1C4NJPBB9CD580257, (hereafter
“Collateral 1”) which was purchased for the personal use of the Debtor within 910 days
of the filing of the Debtor’s petition.

        2.      That Mid East is a secured creditor with a purchase money security
interest in a 2007 BMW 530xi bearing VIN WBANF73587CU25041, (hereafter
“Collateral 2”) which was purchased for the personal use of the Debtor within 910 days
of the filing of the Debtor’s petition.

       3.      That it appears that the Debtor has listed both items of Collateral in
Paragraph 3.4 – Claims Excluded from 11 USC § 506 of her Plan, as amended.
However, both claims are scheduled to bear interest at 5.0% and the applicable Till
Rate for this case is 7.0%.

       4.    That it is unclear and Mid East is unable to determine from the Debtor’s
Plan, as amended, whether the graduated Plan payments, as proposed, are sufficient to
pay Mid East’s secured claims in full.

       5.     That it appears that the Plan, as proposed, is not feasible as it does not
provide for payment to secured creditors at the applicable Till Rate and Plan payments
do not appear to be sufficient to pay secured claims in full over the life of the Plan.

      6.    That the proposed Chapter 13 Plan is not feasible as it does not provide
Plan payments in an amount sufficient to pay secured claims in full over the life of the
Plan and does not provide for interest on Mid East’s “910 Claims” at the applicable Till
Rate.
         WHEREFORE, Mid East Acceptance Corporation of N.C., Inc. prays to the
Court:

         1.    That confirmation of the Debtor’s Plan be denied.

         2.    That this matter be set for hearing.

         3.    For such other and further relief as to the Courts seems just and proper.

         This the 21st day of November, 2019.

                                           /s/William F. Hill
                                           William F. Hill
                                           Attorney for Mid East Acceptance
                                           Corporation of N.C., Inc.
                                           NC State Bar No: 10929
                                           Post Office Box 2517
                                           Greenville, North Carolina 27836
                                           Telephone: (252) 355-4277
                                           Facsimile: (252) 355-2797
                                           Email: bill.hill@wfh-law.com
                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

IN RE:                                                                Case No: 19-04512-5-DMW
Tresia Ann Treloar                                                    Chapter 13
       Debtor(s)

                                  CERTIFICATE OF SERVICE

       The undersigned, of P.O. Box 2517, Greenville, North Carolina 27836, certifies:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age;

        That on today's date, I electronically filed the foregoing OBJECTION TO
CONFIRMATION with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the parties listed below. I further certify that I have mailed the
document to the non CM/ECF participants as set out below by first class mail.

       I certify under penalty of perjury that the foregoing is true and correct.

       This the 21st day of November, 2019.

                                              /s/William F. Hill____________________________
                                              William F. Hill
                                              State Bar No. 10929
                                              Attorney for Mid East Acceptance
                                              Corporation of N.C., Inc.
                                              P.O. Box 2517
                                              Greenville, North Carolina 27836
                                              Telephone: 252-355-4277
                                              Facsimile: 252-355-2797
Recipients:

  Tresia Ann Treloar                               Joseph A. Bledsoe, III
  300 Weatherford Drive                            Chapter 13 Trustee
  Jacksonville, NC 28540                           P.O. Box 1618
  VIA FIRST CLASS MAIL                             New Bern, North Carolina 28563
                                                   VIA CM/ECF ELECTRONIC MAILING
